Citation Nr: 1750528	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-42 479	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for right vestibular hypofunction.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Anderson, Counsel






INTRODUCTION

The Veteran had active military service from June 1977 to June 1980 and from May 1982 to May 2012.  

This claim comes to the Board of Veterans' Appeals (Board) from a November 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In January 2013, the Veteran submitted a notice of disagreement to the November 2012 rating decision, wherein he disagreed with the decision made on all claims adjudicated by the RO.  In October 2014, the RO issued a Statement of the Case and continued the denial of all claims.  The Veteran submitted a timely VA-Form 9 in November 2014 appealing only the matter of the evaluation for right vestibular hypofunction.  As such, this is the only appeal before Board, as reflected in the issues section above.  


FINDING OF FACT

The Veteran's withdrawal of his appeal was received in October 2017.


CONCLUSION OF LAW

The Veteran's appeal is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2016); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2016).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
DONNIE R. HACHEY
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


